Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Preliminary Amendment, filed on July 27, 2020, has been made of record and entered.  In this amendment, claims 3-6. 8-10, and 13 have been amended to eliminate multiple claim dependency.
No claims have been canceled or added; claims 1-14 are presently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on July 27, 2020.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chesneau et al. (U. S. Patent Publication No. 2002/0172637).
Chesneau et al. disclose an activated carbon (“porous carbon”) having a bulk density ranging from 0.18 g/ml (g/cm3) to 0.32 g/ml (g/cm3), and an electrical resistivity (“specific resistance value”) of less than 1.5 ohm-cm.  Said activated carbon further exhibits a mesopore volume of at least 0.30 ml/g (cm3/g).  See the Abstract of Chesneau et al., as well as paragraphs [0024]-[0035]).  
In view of these teachings, Chesneau et al. anticipate claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chesneau et al. (U. S. Patent Publication No. 2002/0172637).
claim 1.  
Regarding claim 5, it is considered that because Chesneau et al. teach an activated carbon structurally reading upon Applicants’ claimed “porous carbon”, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the activated carbon disclosed in Chesneau et al. to exhibit a half-width (2θ) of a diffraction peak comparable to that respectively claimed, absent the showing of convincing evidence to the contrary. 
Where the claimed and prior art compounds possess a close structural relationship and a specific significant property in common which renders the claimed compounds obvious to one skilled in the art, they are effectively placed in the public domain and unpatentable per se, even though the applicant has discovered that they possess an additional activity.  In re Mod, et al. (CCPA 1969) 408 F2d 1055, 161 U. S. P. Q. 281.
	.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kumara (U. S. Patent Publication No. 2012/0177923).
Regarding claim 1, Kumara teaches a low ash activated carbon having a bulk density (“packing density”) of about 0.2-0.4 g/cc and a pore volume of about 0.8-2.2 cc/g (paragraphs [0011], [0014], [0055], [0057]).
Regarding claims 2 and 3, Kumara teaches that the aforementioned low ash activated carbon is prepared from carbonaceous source materials including animal, botanical, or mineral source materials (“derived from a plant”), examples of which include coconut shells (“derived from husks”).  See paragraphs [0024] and [0059] of Kumara.  
Kumara does not explicitly teach that the aforementioned low ash activated carbon exhibits a specific resistance value of 30 Ω-cm or less, as recited in claim 1, or the half width (2θ) of a diffraction peak of 4.2° or less, as recited in claim 5.
However, because this reference teaches the remaining claimed properties of Applicants’ claimed “porous carbon material”, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants’ invention to reasonably expect the low ash activated carbon disclosed in Kumara to exhibit a specific resistance value and a half width (2θ) of a diffraction peak respectively comparable to that instantly claimed, absent the showing of convincing evidence to the contrary.
 In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).

Claims 1, 2, 4-7 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanba et al. (U. S. Patent Publication No. 2019/0275498).
Regarding claims 1, 2, 4, and 5, Tanba et al. teach a porous carbon material having a half-width (2θ) of a diffraction peak (10X) (38° to 49°) by X-ray diffraction of 4.2° or less (paragraphs [0009], [0027]).  Said porous carbon material also (1) exhibits a mesopore volume of 0.4 cm3/g or more but 1.20 cm3/g or less, said mesopore volume being calculated via the BJH method (paragraphs [0033] and [0035]), (2) is derived from a plant (paragraphs [0010], [0054]), and (3) may be employed as a catalyst carrier (paragraphs [0010], [0056]).
Regarding claims 6 and 7, Tanba et al. teach a synthesis reaction catalyst comprising the aforementioned porous carbon material and a metal or metal compound carried thereon, and further teach palladium as the metal or metal compound (paragraphs [0013], [0014], [0094], and [0095]).
Regarding claims 10-14, Tanba et al. teach the preparation of the aforementioned porous carbon material, wherein a raw material is treated to remove therefrom a silicon component, said treating involving an acid treatment or an alkali treatment, followed by performing a carbonization treatment.  Tanba et al. further teach the feasibility in performing an activation treatment after the aforementioned carbonization treatment, as well as in performing a heat treatment after the activation treatment (at temperatures of 700°C or higher but 1000°C or lower, see paragraph [0069]), said heat treatment being performed at temperatures of 1200°C or higher.  See paragraphs [0010]-[0012] and [0058]-[0076] of Tanba et al.
	Tanba et al. do not teach or suggest that the aforementioned porous carbon material exhibits a specific resistance value of 30 Ω-cm or less at a packing density of 0.3 g/cc, as recited in claim 1.
	However, because this reference teaches the remaining features of the porous carbon material that are comparable to that respectively claimed, the skilled artisan would have been motivated to reasonably expect the porous carbon material here to exhibit a comparable specific resistance at said packing density, absent the showing of convincing evidence to the contrary.
.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tanba et al. (U. S. Patent Publication No. 2019/0275498) as applied to claim 6 above, and further in view of Humblot et al. (GB 2 269 116).
Tanba et al. is relied upon for its teachings regarding claim 6, with respect to a catalyst comprising a porous carbon material, and metal compound (e.g., palladium) supported thereon.  While Tanba et al. teach the employment of said catalyst in synthesis reactions, this reference does not teach or suggest the limitations of claims 8 and 9 regarding the employment of said catalyst in reduction reactions of “a ketone group” or of an “aromatic ketone”.
Regarding claims 8 and 9, Humblot et al. teach catalysts comprising palladium and carbon-based supports, and their employment in the preparation of aromatic alcohols by selective hydrogenation of aromatic ketones; see the Abstract and pages 2 and 3 of Humblot et al.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants' invention to reasonably expect the catalyst disclosed in Tanba et al. to suitably and successfully function as a .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The references cited but not relied upon, accompanying this Office Action, provide technological background in the art of catalysts comprising palladium on carbon supports, and their employment in various synthesis reactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        September 21, 2021